DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to either show or reasonably suggest the method of claims 6, 8 and 10-17.
Regarding independent claim 6, this claim has been amended to recite that the silicone cut sheet “is a heat conductive silicone sheet prepared through sheeting and curing of a compound comprising a silicone base polymer component, a crosslinking component, a platinum-based metal catalyst, and heat conductive particles,” with upper and lower cover films disposed on respective upper and lower surfaces of the heat conductive silicone sheet.  It is noted that the specification does not include the term “sheeting.”  However, the specification includes a section entitled “Sheet Forming and Processing Method” (paras [0077]-[0078] of the publication of the specification) that describes placing a polyester film (i.e., cover film) in a 3 mm thick metal frame, subsequently pouring a compound into the metal frame on which another polyester film (also a cover film) is disposed, followed by heat curing.  Thus, the process of “sheeting” is supported by the specification.  The examiner interprets “sheeting” as not being 
Regarding independent claim 6, the closest prior art of record is Chen et al., US 6,317,324, Ko, US 2008/0268195 and Onishi, EP 0 799 693.
Chen teaches a method of mounting an insert made of a layer of a silicone material that is described as stiffer than silicone gel.  Chen further describes its insert material is flexible, compliant and thermally conductive and is “precut from sheets of the material.”  However, Chen is silent as to details of the materials used for its silicone insert, the use of cover films, or its cutting process.  Thus, Chen also does not teach or suggest Shore hardness ranges of its sheet or measure of tackiness of cut faces from its sheet as required by claim 6.  
From Ko, it is known to provide a layer or sheet of pressure-sensitive tacky material, such as an adhesive film layer, with cover films or liners on both sides thereof, so that the tacky layer can be handled, processed and stored.  Further, Ko teaches a process of cutting liner-covered sheets, followed by further processing using a pick and place mounting device, the cut sheets being located adjacent to one another, without gap, until a cut sheet is removed for further processing.   However, Ko, like Chen, does not teach or suggest cutting or pick and place mounting of the particular silicone material having the particular hardness and tackiness requirements recited in claim 6.    
Onishi teaches a silicone gel sheet having good handling properties for use in electronic components as a thermally conductive sheet and further teaches release .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Son et al., US 2019/0217582 (teaches a multi-layer heat radiation sheet forming method and sheet that may include a silicone rubber layer exhibiting a Shore hardness overlapping the range recited in claim 6).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Examiner, Art Unit 1746